DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on April 28, 2022 have been fully considered.  The amendments are sufficient to overcome the outstanding grounds of rejection which are withdrawn.
EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Geoffrey A. Zelley on July 19, 2022.
The application has been amended as follows: 
(Numbers refer to original claims) 
Claim 14.	Replace “19” with “14”
Claim 16.	Replace “15” with “16”
Claim 17.	Replace “16” with “17”
Claim 18.	Replace “20” with “19”
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:  the claimed processes are novel and nonobvious over the prior art.  The point of novelty includes the process step wherein “MO, MOE and organic products having a boiling point of > 128 degrees Celsius are removed overhead, and also MO is removed via a side drawn, where K40 is equipped with an evaporator for heating the bottoms, into which is fed heating vapor having a pressure of from 1 to 10 bar.”  The closest references neither teach nor suggest the claimed process steps.  The closest reference of WO 2008037589 (equivalent to US 8,197,646), for example, teaches a process for the continuous fractional distillation of mixtures including MO, ADG, ammonia and water obtained by reaction of diethylene glycol with ammonia.  The reference does not teach or suggest the claimed process step described above.  Instead, the process in the reference teaches a similar step of “feeding the MO including stream to a column in which organic products having a boiling point of > 128 degrees Celsius are separated off at the bottom and the bottoms are fed to a distillation column in which MO is separated off at the top.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/           Primary Examiner, Art Unit 1626